ORDER
PER CURIAM.
Michael Young (Movant) appeals the judgment dismissing his Rule 29.15 motion as untimely. He acknowledges his motion was filed out of time, but he challenges the constitutionality of the Rule 29.15 time requirements.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 29.15(k). The Missouri Supreme Court has held that the time limits in Rule 29.15 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Rule 29.15 makes no provision for an excuse for an untimely filing. Smith v. State, 798 S.W.2d 152,153 (Mo. banc 1990).
An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).